Citation Nr: 0433533	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  99-18 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm with right radial nerve 
palsy, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 10 percent rating for the 
disability at issue.

The case was previously before the Board in October 2000, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  Pursuant to an April 2003 
rating, the disability evaluation was increased to 20 
percent.  The case was again before the Board in August 2003, 
at which time, the 20 percent rating was continued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had filed a request for a video conference 
hearing in June 2003.  An August 4, 2003 Board of Veterans' 
Appeals (Board) decision denied an increased rating for the 
veteran's service connected residuals of shell fragment wound 
of the right arm.  However, such Board decision did not 
provide the veteran with full due process, as the Board did 
not consider the veteran's request for a video conference 
hearing, such request being in the Board's constructive 
possession, albeit not in the claims folder at the time of 
the Board decision.  Failure of the Board to consider his 
request deprived the veteran of due process.

Inasmuch as the August 4, 2003 Board decision deprived the 
veteran of due process, by failing to consider his request 
for a video conference hearing, the August 2003 Board 
decision has been vacated in a companion Board decision, 
being issued at the same time as the present one.  This 
decision effects the Remand of the veteran's claim so that he 
may be afforded a video conference hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development: 

The RO should schedule a video conference 
hearing.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




